BLANCHARD, J.
This is an action brought by an employe to recover damages for wrongful discharge from the service of his employer. The evidence upon the issues was conflicting, and was properly submitted to the jury. The defendant’s exceptions are without merit. The denial of the defendant’s motion for a new trial upon the ground of newly discovered evidence was proper.
Judgments and orders denying defendant’s motions for a new trial on the minutes and on the ground of newly discovered evidence should be affirmed, with costs. All concur.